
	

114 SRES 85 ATS: Honoring the life and legacy of Georgia Jones-Ayers.
U.S. Senate
2015-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		1st Session
		S. RES. 85
		IN THE SENATE OF THE UNITED STATES
		
			February 25, 2015
			Mr. Rubio (for himself and Mr. Nelson) submitted the following resolution; which was referred to the Committee on the Judiciary
		
		
			March 12, 2015
			Committee discharged; considered and agreed to
		
		RESOLUTION
		Honoring the life and legacy of Georgia Jones-Ayers.
	
	
 Whereas Georgia Jones-Ayers was a lifelong resident and prominent community leader in South Florida;
 Whereas effective relationships between communities and the police departments that serve those communities promote more effective policing and further the interests of justice;
 Whereas Georgia Jones-Ayers worked tirelessly to promote dialogue and foster trust between the police and the community;
 Whereas career criminals prey on their communities, destroy lives, and waste their God-given potential;
 Whereas the prevention of recidivism, especially by first-time offenders, is an important goal of the criminal justice system, civil society, and faith communities;
 Whereas Georgia Jones-Ayers founded and served as Executive Director of Alternative Programs, Inc., a nonprofit agency committed to preventing first-time offenders from reoffending;
 Whereas Alternative Programs, Inc., has helped hundreds of first-time offenders become productive members of society;
 Whereas Georgia Jones-Ayers retired in October 2013, after nearly 4 decades leading Alternative Programs;
 Whereas Georgia Jones-Ayers engaged in many other efforts for the betterment of the community, including cofounding the Daily Bread Food Bank;
 Whereas Georgia Jones-Ayers was honored by numerous organizations in Florida, including the Miami Police Department and the Florida Commission on Human Relations;
 Whereas Georgia Jones-Ayers was the loving mother of 6 children, grandmother of 9 grandchildren, and great-grandmother of 20 great-grandchildren; and
 Whereas Georgia Jones-Ayers passed away on February 17, 2015, at the age of 86: Now, therefore, be it
		
	
 That the Senate— (1)recognizes and honors the life of Georgia Jones-Ayers;
 (2)recognizes— (A)the lifelong commitment of Georgia Jones-Ayers to bettering the lives of the people of South Florida; and
 (B)the landmark work of Georgia Jones-Ayers in steering troubled young people away from a life of crime;
 (3)offers heartfelt condolences to the family, friends, and loved ones of Georgia Jones-Ayers; and (4)in memory of Georgia Jones-Ayers, calls on the people of the United States to redouble their commitment to their neighbors and their communities.
			
